DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.  

Response to Amendment
In the amendment dated 07 June 2022, the following occurred:
claims 1, 9, and 17 were amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), machine (claims 9-16), and manufacture (claims 17-20) which recite steps of receiving a request, retrieving information, determining gene composition for a multigene panel, applying the request to personalized data repositories and/or knowledge bases, integrating data from the applied request with results, updating the personalized data repository and knowledge bases, and triggering surveillance services including monitoring to identify a change.  

Step 2A, Prong One:
These steps of (claims 1, 9, 17) receiving a request, retrieving information, determining gene composition for a multigene panel, applying the request to personalized data repositories and/or knowledge bases, integrating data from the applied request with results, updating the personalized data repository and knowledge bases, and triggering surveillance services including monitoring to identify a change, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from being performed by a human. For example, but for the (claims 1, 9, 17) “personalized data repository” and “knowledge bases” language; (claim 9) “processor” language; and (claim 17) “computer readable storage medium,” “program instructions,” and “computer” language, these steps in the context of this claim encompass methods of organizing human activity.
 Specifically, these steps are directed towards collecting and analyzing information to determine “surveillance services” to be performed. Additionally, these steps represent directions for an individual to follow to perform genetic counseling, which itself is an interaction between people (the counselor and patient). Furthermore, these steps could amount to handling of paper files, not necessarily requiring the generically recited computer components. For example, the amended limitation “wherein updating the personalized data repository and supporting knowledge bases improves gene panel selection during further workflows” could be a process as simple as jotting a note on a piece of paper and referring to the note in the future.
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Additionally, the steps of (claims 1, 9, 17) determining gene composition for a multigene panel and monitoring to identify a change in a health status of the user, as drafted, under the broadest reasonable interpretation, includes mental processes. Specifically, a determination can be made in the human mind. That is, other than reciting steps as performed by the generic computer components (as discussed above), nothing in the claim element precludes the steps from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 6, 10, 14, and 18, composing and performing a gene panel; claims 3-4, 11-12, and 19, collecting and analyzing factors to determine if the factor impacts disease prevalence; claims 5 and 13, collecting data and consolidating it into results; claims 7, 15, and 20, notifying an individual; and claims 8 and 16, defining the triggering events, which all recite particular aspects of how the steps above may be performed by a human but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 9, 17) data repository, knowledge bases, processor, natural language processing, machine learning, computer readable storage medium, program instructions, and computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017]-[0020], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of applying the request to personalized data repositories and/or knowledge bases and performing one or more from a group of content search, variation interpretation, and report generation to produce results amounts to mere data gathering; and recitation of  the personalized data repository includes genetic test results, health/clinical information, and insurance coverage, and wherein the knowledge bases include information pertaining to genetic tests and clinical guidelines amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as processor, computer readable storage medium, program instructions, computer, natural language processing, and machine learning generally link to a computer environment; genetic test results, genetic tests, and variation interpretation generally link to a particular field of use, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 10-15, and 18-20, reciting use of generic computer components such as a processor or data repository, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2-5, 10-13, and 18-19, reciting gathering data from the data repository/knowledge bases based on the request, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3-4, 11-12, and 19, reciting selection of environmental, social, and genetic factors, claims 5, 13, reciting selection of person-centric data, claims 6, 14, reciting selection of medical, financial, clinical guideline, or technical data, and claims 8, 16, reciting particular types of data that compose an event, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-4, 6, 8, 10-12, 14, 16, 18-19, which generally link to fields of use with recitation of multigene panel, gene composition, etc…, environmental/social/genetic factors, and gene/gene panel, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 9, 17) receiving a request, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1, 9, 17) updating the data repository and knowledge bases, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); (claims 1, 9, 17) retrieving information; applying the request to the data repository and knowledge bases; and updating the data repository and knowledge bases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 7, 15, 20, sending a notification with results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-5, 10-13, 18-19, retrieving information from the data repository and/or knowledge bases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Allowable Subject Matter
Claim 1-20 are allowable over the prior art. A search of the prior art failed to yield a reference or references which would anticipate or render obvious the amended claims. Accordingly, the claims are considered to distinguish over the prior art.
Specifically, the examiner was unable to find a reference disclosing use of “omics information comprising overexpression and under expression of proteins” as part of determining the gene composition of a multigene panel. For example, newly cited references Crafts and Milosavljevic both disclose determining genomic and proteomic data about an individual; however, the proteomics data appears to have no influence on the acquisition of the genomics data, nonetheless as part of determining the makeup of a multigene panel. 

Response to Arguments
Regarding 101, applicant’s specific arguments begin on page 17 of remarks, with applicant arguing the claims do not fall within any of the subject matter groupings of abstract ideas. Applicant then argues on pages 19-20 that any purportedly recited abstract idea is integrated into a practical application, referring to the specification for support, the claim limitation “improve gene panel selection during future workflows,” and the triggering of longitudinal surveillance services.
The examiner respectfully disagrees. As discussed above in the 101 rejection, the examiner still considers the claim to recite the abstract idea of Certain Methods of Organizing Human Activity, as well as Mental Processes. To better convey the examiner’s position, Example 42 (reproduced below for convenience) of the Subject Matter Eligibility Examples will be used as a reference 101 eligible claim.
Claim 1:
A method comprising: 
a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; 
b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; 
c) converting, by a content server, the non-standardized updated information into the standardized format, 
d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; 
e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and 
f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.

Despite the extensive recitation of additional elements and not explicitly claiming human interaction, the claim of Example 42 is still considered to recite Certain Methods of Organizing Human Activity because “[t]he claimed invention is a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people.” Similarly, applicant’s claims have some additional elements, but also include managing interactions between people, such as an interaction between a genetic counselor and patient, among other abstract ideas.
	Furthermore, applicant’s claims notably lack the extensive recitation of additional elements that the claim of Example 42 exhibits. It is the combination of these additional elements which led to the conclusion that the claim of Example 42, as a whole, integrates the abstract idea into a practical application. In contrast, applicant’s claims consist largely of steps able to be performed, under their broadest reasonable interpretation, by a human as part of managing interactions between people, if not for generic computer recitation. A genetic counselor could receive a request from a patient, could retrieve information (which is also mere data gathering), could determine a gene composition, could apply the patient request, could integrate data from the applied request into a report, could update the data, and could trigger surveillance services, specifically by performing them, that is, monitoring to identify a change in a health status of the patient. Thus, the limitations argued by applicant are still considered to merely be part of the abstract idea itself.
Additionally, the portion of the specification to which applicant points does not appear to indicate how the claimed invention overcomes shortcomings of existing systems, and thus does not represent a practical application through an improvement to technology.
Accordingly, the 101 rejection has been maintained.

Regarding 103, applicant’s amendments are sufficient, and the associated rejection has been withdrawn, as discussed in greater detail above in the section Allowable Subject Matter.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Crafts, JR. et al. (US 2017/0124263 A1)
Discloses determining data about an individual, including genomics and proteomics. 
Milosavljevic et al. (US 2004/0098204 A1)
Discloses determining gene expression, which is defined as the level of RNA within a biological sample, as well as providing genotyping and proteomics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626